Citation Nr: 0526251	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran had active military service from March 1967 to 
March 1969.

In a January 2001 rating decision the RO granted service 
connection of PTSD and a 50 percent disability rating was 
assigned.  The veteran disagreed with the rating assigned in 
the January 2001 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2002.

In March 2003, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This matter was previously before the Board in August 2003.  
The Board remanded this case to the Veterans Benefits 
Administration for further development to include a VA 
examination.  After the requested development was 
accomplished, the Agency of Original Jurisdiction (AOJ) 
issued a Supplemental Statement of the Case (SSOC) in March 
2005.  The March 2005 SSOC granted an increased rating of 70 
percent effective as of November 18, 2000, the date of the 
veteran's grant of service connection for PTSD.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is no written withdrawal of the issue under 38 
C.F.R. § 20.204 and the veteran's representative asserted in 
his July 2005 written argument that a 100 percent rating was 
being pursued.  Therefore, the matter of the veteran's 
disability rating for PTSD is still on appeal and the case 
has been returned to the Board for further appellate review.

Issues not on appeal

The Board notes that in a March 2003 statement, the veteran 
raised the issues of entitlement to a total disability rating 
based on individual unemployability by reason of service- 
connected disability (TDIU), and entitlement to service 
connection for a hiatal hernia, hemorrhoids, constipation, 
and gastroesophageal reflux disease.  At the March 2003 
hearing, the veteran also raised the issue of entitlement to 
service connection for ulcers.  Such questions have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action.

At the March 2003 hearing, the veteran raised a claim of 
entitlement to a rating in excess of 10 percent for a 
psychophysiologic gastrointestinal reaction.  In a February 
2005 rating decision, the AOJ denied the veteran's claim.  To 
the Board's knowledge the veteran has not disagreed with that 
decision.  As such it is not in appellate status and is 
therefore not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

The evidence indicates that the veteran's PTSD is manifested 
by mood disturbances such as depression, anxiety, and 
irritability; recurrent flashbacks, nightmares, and intrusive 
thoughts; chronic sleep disturbances; difficulty dealing with 
stress; and some social isolation, all resulting in severe 
social and occupational impairment.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2002 and March 2005 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001 and April 2004 which were specifically intended to 
address the requirements of the VCAA.  The April 2004 letter 
from the RO explained in detail the evidence needed to 
substantiate his claim, such as private and VA medical 
records.  Moreover, the letter advised the veteran that in 
order to receive an increased rating the evidence must show 
"that your service-connected disability has gotten worse."  
Additionally the letter provided the veteran with a list of 
evidence received since the March 2002 SSOC.  Thus, this 
letter, along with the March 2002 SSOC and March 2005 SSOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency.  This may include medical records from the military, 
VA hospitals... or from the Social Security Administration." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2004 letter that he 
was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter directed the 
veteran that "If there is any other evidence of information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  See the April 19, 2004 VCAA letter at page 3.  This 
request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in January 2001.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was subsequently provided with VCAA notice 
through the April 2004 VCAA letter, and the claim was 
readjudicated in the March 2005 SSOC, after the veteran was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of the claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA outpatient medical 
records.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

During the course of the claim, the veteran was accorded two 
VA Compensation and Pension (C & P) examinations, in November 
2000 and August 2004, the latter pursuant to the Board's 
August 2003 remand.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  In 
addition, the Board's remand directives have been fully 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In March 2003, the veteran 
presented personal testimony at a Travel Board Hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].



Specific schedular criteria

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  



Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD, which is currently evaluated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 70 percent rating.  

There are of record two relatively recent VA examinations of 
the veteran, in November 2000 and in August 2004.  

Each examiner assigned a GAF score of 50.  As discussed in 
the law and regulations section above, a GAF score of 50 is 
consistent with serious impairment in social and occupational 
functioning, with manifestations such as having no friends 
and employment disturbances.  A severe impairment to social 
and occupational functioning was found in the November 2000 
examination.  Indeed, the veteran has reported that he had to 
change jobs in order to obtain his current position which has 
a relaxed reporting structure.  He has reported serious 
social isolation, specifically, he stated at his August 2004 
VA examination that he had no friends, only acquaintances.  
Moreover, concentration difficulties were noted by the 
November 2000 examiner.  The psychiatric symptoms including 
the documented difficulty adapting to stressful circumstances 
at work and inability to maintain effective relationships, 
which have been identified by VA examiners are entirely 
consistent with the criteria for the 70 percent disability 
rating which is currently assigned.  

The VA examinations do not reveal symptomatology consistent 
with, or approximate to, that which is required for a 100 
percent rating, namely total occupational and social 
impairment.  Specifically, while the veteran's serious 
occupational and social impairment has been documented, there 
is no indication of a total occupational of social 
impairment.  The Board notes that the veteran has filed a 
claim for TDIU which might be indicative of a total 
occupational impairment; however, the evidence of record 
indicates that the veteran remains employed.  As discussed 
above, at both the November 2000 and August 2004 
examinations, the veteran reported continued full-time 
employment in the social services field.  This employment 
clearly involves extensive contact with other people, see 
hearing transcript, which the veteran is apparently able to 
do despite his psychiatric symptoms.  Moreover, although the 
veteran has not sustained friendships, he has continued to 
maintain his marital relationship.  

Further, there is no evidence of gross impairment in thought 
processes or communication.  In fact, both examiners noted a 
normal thought process without psychotic features.  There was 
no evidence of communication disturbance and the August 2004 
examiner specifically noted that the veteran spoke in a 
normal tone and rate and was coherent.  He is able to 
maintain eye contact with the VA examiners while discussing 
his psychiatric symptoms, and he has interacted appropriately 
with those examiners.  He also interacted appropriately 
during his hearing before the Board.  Although he experiences 
much anxiety, he does not have panic attacks.  Additionally, 
the evidence does not indicate that the veteran is a danger 
to himself or others.  The November 2000 examiner 
specifically found that such was not the case, while the 
August 2004 examiner determined that the veteran exhibited no 
suicidal or homicidal thinking.  Judgment and insight remain 
intact.  Finally, there is no evidence of an inability to 
perform the activities of daily living due to PTSD or 
disorientation as to person, time or place.  At both 
examinations, the veteran was noted to be oriented to person, 
time and place.  With respect to activities of daily living, 
the August 2004 examiner noted that the veteran was well-
groomed and that he "performs his activities of daily living 
well."  

There is little, if any, other evidence which documents the 
veteran's psychiatric symptomatology.  As was noted in the 
veteran's March 2003 sworn testimony, he is not receiving 
ongoing psychiatric treatment.  See Transcript of the 
Hearing, page 3.  Further, his testimony and his August 2004 
VA examination indicate that he has not had any 
hospitalization for psychiatric problems.  The veteran's VA 
outpatient treatment records also do not indicate any history 
of psychiatric treatment or hospitalization at VA.  

In short, the evidence of record, summarized above, paints a 
picture of a serious impairment due to PTSD, but there is 
virtually no evidence of symptomatology consistent with, or 
approximating, total impairment.  The veteran has pointed to 
no such evidence.  A preponderance of the evidence is 
accordingly against the veteran's claim.  The benefit sought 
on appeal is therefore denied.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  

The RO, in its January 2001 rating decision, originally 
assigned a 50 percent disability rating for PTSD.  
Subsequently, in October 2004, the AOJ determined that a 70 
percent disability rating was more appropriate.  The 70 
percent disability rating was made effective from the date of 
the RO's grant of entitlement to service connection of PTSD, 
November 18, 2000.  The Board has not changed that rating.  
The medical evidence of record appears to support the 
proposition that the veteran's service-connected PTSD has 
been relatively stable in terms of occupational and social 
dysfunction, sleep disturbances and overall level of 
function.  For example, both the November 2000 and the August 
2004 VA examiner determined that the veteran's functionality 
corresponded to a GAF score of 50.  Accordingly, the Board 
believes that the 70 percent rating under Diagnostic Code 
9411 is properly assigned as of November 18, 2000.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The veteran does not have total social and 
occupational impairment.  He does have deficiencies in these 
areas, as discussed above, but the fact remains that he has 
been able to maintain a marriage for approximately ten years, 
and he has been able to achieve some measure of job stability 
despite his psychiatric symptoms.  Therefore, a higher rating 
is not warranted, and the benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) is denied.  




	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


